DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 5/13/21.  As directed by the amendment: no claims have been amended, claims 1-16 have been canceled, and new claims 17-39 have been added. Thus, claims 17-39 are presently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Kauffman on 8/30/21.
The application has been amended as follows: 

Paragraph [00233] of the specification:
--[00233] The humidifier front cover 1602 and tub lid 1700 of Figure 54 are similar 
in many respects, including their attachment, to their correspondingly numbered components 602, 700 described and shown with reference to Figs 39, 40 and 49. The aperture 1626 of the modified front cover is enlarged, and receives an elastomer seal 1722 (Figure 55) having an inlet connector portion 1722a (which connects to the flow generator outlet by way of the air port 1807 formed in the back cover 1803) and a peripheral seal portion 1722b which extends about the aperture 1626 periphery at the front face of the cover 1602. A wall portion 1722c of the seal closes off a lower part of the aperture 1626, leaving a smaller aperture 1722d defined by the seal.--

Lines 16-17 of claim 17:
		--a side wall above the floor of the water receptacle; and
		  a flange at a top of the side wall of the water receptacle;--“

“the flange” in Claim 20 with --the flange of the water receptacle--

“depending wall double wall” in claim 21 with --depending [[wall]] double wall--

“the flange” in Claim 28 with --the flange of the water receptacle--

“the flange” in Claim 29 with --the flange of the water receptacle--

“a flow” in claim 31, line 2 with --[[a]]the flow--

“the flange” in Claim 32, lines 5, 20 and 23 with --the flange of the water receptacle--

“a flow generator” in Claim 32, line 27 with --[[a]]the flow generator--

“a flow generator” in Claim 35, line 3 with --[[a]]the flow generator--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach at least a lid hingedly attached to the base, the lid being configured to pivot between an open position and a closed position, the lid comprising: a top wall having an interior surface and an exterior surface; an outer depending wall that extends from the top wall along at least a portion of a perimeter of the top wall; a depending double wall that extends from the interior surface of the top wall at a location between the outer depending wall and a center of the top wall, the depending double wall comprising an outer sub-wall and an inner sub-wall separated from the outer sub-wall by a channel; and an outlet pipe configured to be connected to an air delivery tube, the outlet pipe extending upwardly from the exterior surface of the top wall at a location that is within a space bound by the depending double wall; a lid seal attached to the interior surface of the top wall of the lid, the lid seal comprising: a central portion that is positioned within the space bound by the depending double wall, the central portion comprising a groove configured to receive one of the sub- walls of the depending double wall as a tongue-and-groove arrangement to secure the lid seal to the lid; a sealing flange that extends downwardly from a perimeter of the central portion and is configured to be pressed against the flange of the water receptacle around an opening at the top of the water receptacle to form a seal when the lid is in the closed position.
The closest prior art of record includes Dobson et al. (5,564,415) to a humidifier with a lid, Sibley (5,848,592) to a hinged lid and seal and Thudor et al. (2003/0066526) to a humidifier, but fail to teach the claimed limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785